By the court.

The pendency of a suit for the same cause in another state is no plea either in bar or abatement to a suit here. 9 Johns. 221, Bowne v. Joy ; 7 D. & E. 407, Maule v. Murray.
But it seems that a judgment in an action for the same cause in another state, is in general, a bar to an action here. 9 Johns. 221 ; 1 Johns. Cases, 345 ; 2 Conn. R. N. S. 85 ; 4 Cowen, 521—522 ; 16 Mass. Rep. 71, Talmage v. Chapel ; 1 Peters’ S. C. Rep. 693.
The reason why a former recovery for the same cause is a bar to a second action is, that the cause of action has passed in rem judicatum, and is determined by the judgment. But this reason does not exist where there has been a recovery in another state in debt upon a judgment rendered here. For one judgment being of as high a nature as another, a judgment in another state, cannot extinguish or determine a judgment rendered here ; and we see no ground on which it can be held that the recovery in New-York upon this judgment is a bar to this action.
This question has long been settled. In Preston v. Perton, Cro. Eliz. 817, Preston recovered judgment in the court of king’s bench against Perton ; and afterwards brought debt upon the judgment in the common pleas, and had judgment there. He then brought scire facias in the king’s bench to have execution upon the first judgment. The defendant pleaded in bar the recovery in the *326common plea% to which there was a demurrer ; and all the court held it tobe no plea, because one judgment cannot determine another judgment, which is of equal nature-

Judgmmt for the plaintiff.